Citation Nr: 0608768	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  94-14 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for a brachial plexus 
injury of the left arm.

2. Whether new and material evidence has been submitted to 
reopen the claim of service connection for hypertension.

3. Whether new and material evidence has been submitted to 
reopen the claim of service connection for cervical 
arthritis.

4. Whether the rating decisions dated between September 5, 
1978 and November 27, 1998, which did not assign a separate 
rating for functional loss due to left shoulder pain, were 
clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Karen T. Grisez, Attorney


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active military service from August 1974 to 
August 1978. 

This case originally came to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office and Insurance Center in St. Paul, Minnesota (RO).  The 
case was transferred to the VA Regional Office in St. Louis, 
Missouri during the pendency of the appeal.

In April 1997, the Board, in part, found that new and 
material evidence had not been submitted to reopen the claim 
for entitlement to service connection for cervical arthritis.  
The Board found that new and material evidence had been 
submitted to reopen the claim for entitlement to service 
connection for brachial plexus injury of the left arm and 
remanded the claim for further development.  In addition, the 
Board remanded the issue whether new and material evidence 
had been submitted to reopen a claim of entitlement to 
service connection for hypertension. The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).

In April 1999, the Court granted a Joint Motion for Partial 
Vacation and Remand, and issued an Order vacating and 
remanding, in part, that portion of the Board's decision that 
determined that new and material evidence had not been 
submitted to reopen the claims for cervical arthritis and 
hypertension; .

In July 2000, the Board denied the issues of entitlement to 
service connection for a brachial plexus injury of the left 
arm, and found that new and material evidence had not been 
submitted to reopen the claims of entitlement to service 
connection for cervical arthritis and hypertension. The 
veteran appealed this decision to the Court. 

By an Order dated in August 2001, the Board's July 2000 
decision as to these issues was vacated and remanded for 
adjudication consistent with the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

The Board in July 2002 again denied entitlement to service 
connection for a brachial plexus injury of the left arm, and 
found that new and material evidence had not been submitted 
to reopen claims of entitlement to service connection for 
cervical arthritis and hypertension. The veteran appealed the 
Board's decision to the Court.  In December 2004, the Court 
vacated and remanded the Board's July 2002 decision.

For reasons which are set forth below this appeal is 
REMANDED, in part, to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

In October 2003, the veteran raised the issue of entitlement 
to compensation at the housebound rate.  The record also 
reveals that the appellant has presented claims of 
entitlement to service connection for diabetes secondary to 
multiple service connected disorders, as well as the issue of 
entitlement to service connection for cervical radiculopathy 
and radiculitis.  While the issue of entitlement to service 
connection for cervical arthritis is addressed in the 
decision below, these four new issues are not developed or 
certified for appellate review.  Accordingly, these matters 
are referred to the RO for appropriate consideration.  


FINDINGS OF FACT

1.  Resolving reasonable doubt in the veteran's favor, a left 
arm brachial plexus injury was incurred as a result of an in 
service injury.

2.  Service connection for cervical spine disability was 
denied by an unappealed rating decision dated in October 
1987.

3.  Evidence received since the October 1987 rating decision 
when considered alone or in conjunction with all of the 
evidence of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  Service connection for hypertension was denied by a Board 
decision dated in December 1989.

5.  Evidence received since the December 1989 Board decision 
includes new evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  A brachial plexus injury of the left arm was incurred 
during military service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for cervical arthritis is not new and 
material, and therefore, the claim is not reopened. 38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for hypertension 
is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), became law in 
November 2000. To implement the provisions of the VCAA, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2005). Such have been 
the subject of various holdings of Federal courts.  As the 
disposition reached is, at least in part, favorable to the 
veteran regarding the claims for entitlement to service 
connection for a brachial plexus injury of the left arm, and 
whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
hypertension, the need to discuss VA's efforts to comply with 
the VCAA and its implementing regulations is obviated in 
those claims.  

With respect to the issue whether new and material evidence 
has been submitted to reopen the claim of service connection 
for cervical arthritis., there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in the October 1993 
statement of the case, as well as in the July 2000 and July 
2002 Board decisions, amongst other documents, fulfills the 
requirements set forth under 38 U.S.C.A. § 5103(a), to 
include any duty to inform the veteran to submit all 
pertinent evidence in his possession, as well as what 
constitutes "new and material evidence."  Finally, the 
Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development.  Hence, 
VA has fulfilled its duties under the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance. Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

II.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

In order for service connection for a particular disability 
to be granted, a claimant must establish that he has such 
disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet.App. 415, 419 (1998).

When a disease is not initially manifested during service, 
"direct" service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred or aggravated during the veteran's service.  See 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

It is the veteran's primary contention that a brachial plexus 
injury of the left arm was incurred as a result of an in 
service injury.

The service medical records indicate that the veteran was 
involved in a motorcycle accident in 1976, resulting in 
injuries requiring open reduction of dislocated left 
acromioclavicular joint. There was no evidence of an injury 
to the brachial plexus. Subsequent to service discharge, 
numerous VA and private medical examinations, to include 
electromyograms (EMG) and nerve conduction studies were 
conducted. An injury to the brachial plexus was not 
diagnosed.

Private medical reports from J. McKelvey, M.D., prepared in 
1987, indicate that the veteran's complaints of motor 
weakness, tingling, and paresthesia were most likely a reflex 
sympathetic dystrophy due to the motorcycle injury, but he 
could not rule out a brachial plexus injury, or cervical 
spine disease.  On further examination, the examiner opined 
that considerations as to the nature of the disorder would 
include reflex sympathetic dystrophy, brachioplexy injury, or 
elbow ulnar neuropathy.

An additional private examination in 1987 found that the 
veteran's subjectively decreased strength was due to a 
chronic pain problem or a possible reflex sympathetic 
dystrophy.  A bone scan conducted by the VA in 1987, was 
negative for reflex sympathetic dystrophy, and an 
electromyogram indicated radiculopathy at the C7 level, with 
a possible superimposed posterior interosseous syndrome 
lesion.  The diagnosis in June 1987 was chronic pain 
syndrome, secondary to the left shoulder injury.

A VA examination conducted in July 1987 found probable mild- 
left ulnar neuropathy, secondary to possible contusion of the 
ulnar nerve at the elbow; and probable reflex sympathetic 
dystrophy or shoulder-hand syndrome secondary to the 
traumatic arthritis involving the left shoulder. The examiner 
concluded that the veteran's pain originated from the 
shoulder and that the complaints of numbness and 
parasthesias, as well as the dysfunction of the arm, were a 
result of a shoulder-hand syndrome resulting from disuse of 
the arm, and not secondary to brachioplexus.

An April 1988 VA outpatient treatment record reported that 
the veteran had a long-standing pain syndrome secondary to 
brachial plexus injury secondary to a motor vehicle accident.  
However, the diagnosis was reflex sympathetic dystrophy of 
the left upper extremity secondary to injury.

A 1989 report from Dr. McKelvey indicated that cervical 
magnetic resonance imaging (MRI) revealed normal findings.  A 
magnetic resonance imaging scan of the left shoulder showed 
post- traumatic and post-surgical changes.  An EMG of the 
left arm showed no evidence of radiculopathy or entrapment 
neuropathy.  Dr. McKelvey indicated that that the changes 
would be compatible with, but not diagnostic of, brachial 
plexopathy. However, thereafter, Dr. McKelvey opined that the 
veteran had residual brachial plexopathy secondary to a motor 
vehicle accident in 1976, which resulted "in motor and 
sensory deficits involving the lower brachial plexus and 
perhaps some minimal elements of reflex sympathetic 
dystrophy."

A VA examination conducted in July 1990, reported that the 
veteran stated that he had reinjured his shoulder 
approximately two years earlier.  The neurological 
examination was essentially negative.  The assessment was 
chronic tendinitis, with adhesive capsulitis and frozen 
shoulder on the left, with reduction in range of motion.  

At a June 1997 VA joints examination the examiner, upon 
review of the record, the history provided by the veteran, 
and on the basis of the examination to include an EMG could 
find no definite evidence of a brachial plexus injury or 
ulnar neuropathy. A VA neurological examination conducted in 
June 1997, revealed no significant positive neurological 
findings. Limitation of the left shoulder was found, however, 
the examiner attributed this to orthopedic difficulties 
rather than any brachial plexus or ulnar nerve difficulty. 
There was no evidence on examination of a brachial plexus 
lesion on the left. The examiner concluded that there was no 
evidence to reasonably have medical certainty and it was not 
likely that the veteran has a brachial plexus disorder, 
secondary to the motor vehicle accident in service.

In an November 2003 VA neurological examination, the examiner 
noted that upper extremity EMG and nerve conduction studies 
revealed mild left ulnar nerve compression at the elbow, and 
carpal tunnel syndrome on the right.  The examiner found no 
clinical or electrophysiological evidence of brachial 
plexopathy or cervical radiculopathy.  In summation he noted 
that he extensively reviewed the veteran's claims file.  The 
veteran had been extensively evaluated in 1989 and 1990, to 
include evaluation at the Noran Neurological Clinic.  A 
February 1989 EMG of the left arm showed some changes 
compatible with but not diagnostic of brachial plexopathy.  
However, the examiner noted that, "on today's examination 
there is no clinical evidence to suggest brachial 
plexopathy."

In contrast, a November 2003 VA orthopedic examination was 
performed.  The examiner reviewed the claims file and offered 
an extensive review of the veteran's left shoulder injury and 
its related disabilities.  After completing his examination, 
the examiner noted the veteran suffered from an apparent 
brachial neuritis of the left upper extremity.  There was 
extensive documentation of left upper extremity problems 
resembling brachial neuritis or plexopathy.  Based on his 
evaluation he opined that, "it is considered more likely 
than not that the patient did indeed suffer some injury to 
his left brachial plexus at the time of the initial mishap in 
1976."

The appellant's left arm pain has been attributed to numerous 
diagnoses since service, including brachial plexus 
neuropathy.  The most recent medical evidence of record, is 
more probative because it was offered by examiners who had 
access to all of the evidence of record and who took into 
account the veteran's entire medical history.  This evidence 
includes equally opposing opinions by VA examiners as to the 
diagnosis of a brachial plexus injury of the left arm due to 
service. 

In light of the foregoing, it is determined that there is 
competent evidence both for and against the veteran's claim 
for service connection.  Hence, the undersigned finds the 
record to be in equipoise both as to its quantity and 
persuasiveness regarding the veteran's entitlement to service 
connection for a brachial plexus injury of the left arm. The 
medical evidence favorable to the veteran primarily indicates 
that the foregoing is a residual of the inservice motorcycle 
accident. The contrary evidence is centered in the opinion of 
the VA neurologist, who determined that there was no clinical 
evidence to suggest brachial plexopathy.   The favorable 
medical evidence is bolstered by the extensive credible 
evidence submitted by the veteran in support of his claim.  
Therefore, after finding the evidence to be in equipoise, and 
after resolving reasonable doubt in the veteran's favor, the 
Board grants entitlement to service connection for residuals 
of a left arm brachial plexus injury.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

III. New and material evidence 

The law provides that if new and material evidence has been 
presented or secured with respect to matters that have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  "New and 
Material" evidence is evidence that has not been previously 
submitted, which is not cumulative or redundant, and which by 
itself, or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2001).

The Court has stated that in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 12 
Vet. App. 369, 371 (1999) (per curiam).  

The Board is required to give consideration to all of the 
evidence received since the last disallowance of these 
matters on any basis, i.e., since the October 1987 rating 
decision with respect to the claim of entitlement to service 
connection for cervical arthritis; and since the December 
1989 Board decision with respect to the claim of entitlement 
to service connection for hypertension.  Hickson v. West, 12 
Vet. App. 247, 251 (1999).

A. Cervical arthritis

The RO denied entitlement to service connection for cervical 
arthritis in an October 1987 rating decision. The veteran was 
notified of the decision later that month and did not appeal. 
Thus, the October 1987 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104(a) (2005).  Therefore, 
new and material evidence is needed to reopen the claim.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).
 
In connection with the October 1987 decision denying service 
connection for cervical arthritis, the RO considered the 
veteran's service medical records; VA medical records, 
private medical records, and statements of the veteran.

The veteran's service medical records indicate he was 
involved in a motorcycle accident in January 1976. A cervical 
spine injury was not found, and cervical arthritis was not 
shown in service. On service separation examination, no 
abnormalities of the cervical spine were reported. Private 
and VA medical records subsequent to service discharge but 
prior to the rating decision dated in October 1987 are 
negative for cervical spine arthritis.

In November 1987, private medical records received from R. 
Siebert, M.D., reveal that the veteran was examined in regard 
to any possible contribution of cervical spine abnormality to 
his overall medical problems. Mild to moderate tenderness to 
palpation across the lower cervical area were reported, 
although these were not really focal trigger pains.  A 
cervical computerized tomography scan revealed no particular 
abnormality at the C7-T1 level.  A cervical myelogram was 
completely normal.  In January 1988, a private medical record 
from M. Strefling, M.D., diagnosed cervical radiculitis.

Received in February 1988 were additional service medical 
records, which revealed no complaint, treatment or diagnosis 
of cervical arthritis.  Received in April 1988 were duplicate 
copies of service medical records, which continued to reveal 
no complaint, treatment or diagnosis of cervical arthritis.

Received in January 1989 were private medical records from 
Buffalo Clinic, reflecting treatment from August 1983 to 
September 1987. It was noted that a myelogram and 
computerized tomography scan were performed in September 
1987, which showed nerve compression at the C7, C8, and T1 
levels.

Received in September 1990 were private medical records from 
Dr. McKelvey.  In January 1989, cervical motion was mildly 
limited in flexion, extension, lateral bending and lateral 
turning, with some neck discomfort reported during these 
maneuvers. Mild cervical paravertebral tenderness was 
present, bilaterally. In February 1989, an MRI of the 
cervical spine was reported to have been entirely normal. An 
EMG revealed no evidence of cervical radiculopathy or 
entrapment neuropathy.

At a December 1992 VA examination, a radiology report 
revealed no gross abnormalities of the cervical spine. 

During a VA peripheral nerves examination in June 1997, there 
was no significant positive findings neurologically. At a VA 
joints examination in June 1997, there was no report of 
complaint, treatment or diagnosis for cervical arthritis.

Additional copies of service medical records were received 
subsequent to the October 1987 rating decision which revealed 
no complaint, treatment or diagnosis of cervical arthritis.

The veteran's attorney has alleged that VA, in declining to 
reopen this issue has failed to address the evidence of other 
cervical spine disorders, including cervical radiculitis or 
radiculopathy.  She argues further that the appellant's 
complaints of a cervical disorder are related to his left 
shoulder disorder.  The undersigned notes, however, that the 
issue before the Board is limited the question whether 
service connection is warranted for cervical arthritis, and 
there is no competent evidence linking cervical arthritis 
either to service or to a left shoulder disability.  

With regard to the medical literature relating to cervical 
arthritis, the Board acknowledges the receipt of text from a 
medical treatise entitled, THE CERVICAL SPINE in 1993.  This 
treatise was noted in the April 1999 and November 2004 Joint 
Motions.  In its prior decision the Board found this to be 
new evidence, but not material.  The Court has held that a 
medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if 
the medical article or treatise evidence discussed generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. 
App. 314 (1998).  The Board must emphasize that the medical 
text evidence submitted by the veteran is not specific to his 
cervical spine condition.  The text is not accompanied by 
medical evidence supporting an in-service onset of cervical 
arthritis, or a nexus between a current diagnosis of such and 
service, or a service related disorder.  For these reasons, 
the Board must find that the medical text evidence submitted 
by the veteran does not contain the specificity to constitute 
new and material evidence and as such is not material 
evidence to reopen a claim of service connection.  Sacks, 11 
Vet. App. at 317; Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).

The evidence of record continues to be devoid of any 
competent evidence linking cervical arthritis and service, or 
cervical arthritis and the left shoulder disorder.  This 
evidence is merely cumulative of evidence that has already 
been considered.  Therefore, the evidence submitted since the 
October 1987 RO decision is not so significant that it must 
be considered in order to fairly decide the claim; it is not 
new and material evidence sufficient to reopen a claim for 
service connection for cervical arthritis.  



b.  Hypertension

In December 1989, the Board denied entitlement to service 
connection for hypertension on the basis that it was not 
shown in service or to a compensable degree within one year 
of service discharge, and was not shown to have been related 
to the veteran's active duty service.  See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  That decision is final. 38 U.S.C.A. § 7104 
(West 2002).  

In connection with the December 1989 decision denying service 
connection for hypertension, the Board considered the 
veteran's service medical records, VA medical records, 
private medical records, and lay statements.

The service medical records show no complaint, treatment, or 
diagnosis pertaining to hypertension.  The June 1978 
separation examination indicates that the veteran's blood 
pressure reading was 140/80.

Received in February and April 1988 were VA outpatient 
treatment records, reflecting treatment from October 1987 to 
February 1988.  In October 1987, a VA outpatient treatment 
record reported blood pressure that measured 142/96. An 
additional VA outpatient treatment record dated in November 
1987 indicated that the veteran's labile hypertension "may" 
(sic) be related to the use of psychotropic medication.

At a March 1988 VA examination the veteran was diagnosed with 
borderline hypertension, and a correlation was noted between 
obesity and hypertension. The veteran was described as 
markedly obese, being 90 pounds overweight. The examiner 
opined if the veteran lost weight, his blood pressure would 
fall. The veteran was also noted to be using Alprazolam as 
his sole psychotropic medication. The examiner noted, 
however, that hypertension was not a side effect of 
Alprazolam.

In January 2006, the veteran's attorney submitted additional 
evidence in support of the claim for service connection for 
hypertension.  This included medical opinions from Daniel 
Fischman. M.D. and Randi Abramson, M.D.  Dr. Fischman 
concluded that there was an extremely strong likelihood that 
the veteran's injury and its sequela contributed to his 
developing hypertension.  Dr. Abramson concluded that the 
veteran's hypertension developed due to his significant 
weight gain over the past 30 years.  The weight gain was the 
result of depression which he developed due to his shoulder 
injury and resulting pain.
  
In light of the foregoing, the Board finds that the evidence 
added since the December 1989 Board decision constitutes new 
evidence which bears directly and substantially upon the 
specific matter under consideration, and it is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  The credibility of this evidence must 
be presumed for the purpose of deciding whether it is new and 
material.  Justus.  As this evidence was not of record at the 
time of the last final decision, it is "new and material."  
The claim must be reopened.


ORDER

Service connection for a brachial plexus injury of the left 
arm is granted.

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for cervical 
arthritis, the appeal is denied.
   
The claim of entitlement to service connection for 
hypertension is reopened.


REMAND

In July 2000, the Board remanded the question whether there 
was clear and unmistakable error (CUE) in any rating action 
dated since September 1978 which failed to assign separate 
ratings for left shoulder pain.  In a July 2003 rating 
action, VA found that there was no evidence of a CUE in 
fifteen prior rating decisions dated between September 5, 
1978 and November 27, 1998.  Notice of that decision was 
issued on August 1, 2003.  Thereafter, in a July 2004 letter, 
the appellant expressed disagreement.  Notably, a statement 
of the case has yet to be issued. The United States Court of 
Appeals for Veterans Claims (Court) in Manlincon v. West, 12 
Vet. App. 238 (1999), held that when the veteran disagrees 
with an issue adjudicated by the RO and a statement of the 
case was not issued, a remand for the issuance of a statement 
of the case is required.   

In light of the decision to reopen the claim of entitlement 
to service connection for hypertension,  further development 
is necessary prior to reaching a merits based decision.  
Specifically, further medical input is needed to identify 
with specificity the relationship between any current 
hypertension and his period of military service or any 
applicable presumptive period.

Accordingly, this matter is REMANDED for the following:

1.  The claims folders must be made 
available to a VA cardiologist for 
review.  Based on that review, the 
cardiologist is to opine whether it is at 
least as likely as not (i.e., is there a 
50/50 chance) that hypertension 
originated during his military service 
between August 1974 to August 1978, or to 
a compensable degree prior to August 
1979?  Further, the examiner must opine 
whether it is at least as likely as not 
that hypertension is the result of his 
service connected left shoulder disorder, 
or is otherwise related to service?  If 
the examiner finds that hypertension is 
not related to service, the examiner must 
address why she/he rejects the opinions 
offered by Drs. Fischman and Abramson.  
Full and complete reasons and bases for 
any opinion offered must be provided in 
the cardiologist's report.

2.  Thereafter the appellant's claim for 
service connection for hypertension must 
be adjudicated on the basis of all the 
evidence on file and all governing legal 
authority.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

3.  The RO must issue a statement of the 
case addressing whether the rating 
decisions issued between September 5, 
1978, and November 27, 1998 were CUE in 
failing to assign a separate rating for 
functional loss due to left shoulder 
pain.  Thereafter, if the veteran files a 
timely substantive appeal, these issues 
should be returned for review by the 
Board.

The appellant need take no action until otherwise notified. 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet.App. 369 (1999). The purpose of 
this remand is to obtain additional development. No inference 
should be drawn regarding the final disposition of the claim 
in question as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).


	____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


